Case: 21-60168     Document: 00516261767         Page: 1     Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 31, 2022
                                  No. 21-60168                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Valeria Aguilina Acacihua-Flores,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 752 224


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Valeria Aguilina Acacihua-Flores, a native and citizen of Mexico,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   dismissing her appeal from the denial of her application for asylum,
   withholding of removal, and protection under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60168        Document: 00516261767           Page: 2    Date Filed: 03/31/2022




                                       No. 21-60168


   Torture (CAT). This court reviews the BIA’s decision and considers the IJ’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). This court reviews findings of fact, including the
   determination that an alien is ineligible for asylum, withholding of removal,
   and CAT protection, under the substantial evidence standard. Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Under the substantial evidence
   standard, this court may not overturn a factual finding unless the evidence
   compels a contrary result. Martinez-Lopez v. Barr, 943 F.3d 766, 769 (5th Cir.
   2019).
            An alien may establish eligibility for asylum and withholding by
   showing, in pertinent part, that she has a well-founded fear of future
   persecution on account of a protected ground such as membership in a
   particular social group (PSG). Orellana-Monson v. Holder, 685 F.3d 511, 518
   (5th Cir. 2012); see also 8 U.S.C. § 1101(a)(42)(A); 8 U.S.C. § 1158(b)(1).
   Because Acacihua-Flores has not shown error in connection with the BIA’s
   conclusion that she had not established membership in a cognizable PSG, she
   does not show that substantial evidence compels a conclusion contrary to that
   of the BIA on the question whether she was eligible for asylum and
   withholding. See Orellana-Monson, 685 F.3d at 518; Zhang, 432 F.3d at 344.
            Her conclusional assertion that she will likely be tortured if repatriated
   does not suffice to show that substantial evidence compels a conclusion
   contrary to that of the BIA on the issue whether she is eligible for CAT
   protection. See Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017);
   Martinez-Lopez, 943 F.3d at 769. Finally, while we have the discretion to
   dismiss an appeal without prejudice in limited cases where a party has filed a
   motion to stay further proceedings in accordance with Fifth Circuit Rule
   27.1.3, no such motion has been submitted, so this procedure is inappropriate
   in this case. See 5th Cir. R. 42.4. The motion to dismiss without prejudice
   and petition for review are DENIED.



                                            2